Citation Nr: 1438309	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  07-05 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for right knee chondromalacia with meniscal tear (right knee disability), rated as 20 percent disabling prior to March 1, 2007 and as 10 percent disabling from March 1, 2007, to include the propriety of the reduction from 20 percent to 10 percent effective March 1, 2007.

2.  Entitlement to an increased rating for left knee chondromalacia with degenerative changes (left knee disability), rated as 20 percent disabling prior to March 1, 2007 and as 10 percent disabling from March 1, 2007, to include the propriety of the reduction from 20 percent to 10 percent effective March 1, 2007.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to February 1993.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal of a June 2006 rating decision of the Department of Veterans Affairs (VA) regional office in St. Petersburg, Florida (RO) that denied entitlement to TDIU and proposed to reduce the 20 percent ratings for disability of each knee to 10 percent.  A December 2006 rating decision reduced the 20 percent rating for each knee disability to 10 percent, effective March 1, 2007.  In January and July 2011, the Board remanded the issues currently before the Board for additional development.  

A December 2011 rating decision granted served connected for a mood disorder and assigned a 30 percent rating effective January 15, 2010; an October 2012 rating decision granted service connection for a left shoulder disorder and assigned a 20 percent rating effective April 8, 2011.  

In March 2013, the Board denied entitlement to service connection for a low back disorder; denied entitlement to a rating in excess of 20 percent for postoperative residuals of the left elbow with degenerative joint disease; denied entitlement to an increased evaluation for right knee chondromalacia, rated as 20 percent disabling prior to March 1, 2007 and as 10 percent disabling from March 1, 2007, to include restoration of a 20 percent effective March 1, 2007; denied entitlement to an increased evaluation for left knee chondromalacia, rated as 20 percent disabling prior to March 1, 2007 and as 10 percent disabling from March 1, 2007, to include restoration of a 20 percent effective March 1, 2007; denied entitlement to an increased rating for left ulnar radiculopathy, rated as 10 percent disabling prior to January 20, 2009 and as 20 percent disabling from January 20, 2009; denied entitlement to an evaluation in excess of 10 percent for a fungal infection of the feet and groin; denied entitlement to a rating in excess of 10 percent for a left foot disability, status post fractures of the second, third, and fourth toes; denied entitlement to a compensable evaluation for bronchitis prior to February 2, 2006; denied entitlement to a compensable evaluation for bronchitis beginning January 20, 2009; and granted entitlement to a rating of 10 percent for bronchitis from February 2, 2006 through January 19, 2009.  The issue of entitlement to TDIU was remanded by the Board in March 2013 for an opinion on whether the Veteran's service-connected disabilities resulted in unemployability.

The Veteran appealed the Board's March 2013 denial of entitlement to an increased evaluation for right knee disability, rated as 20 percent disabling prior to March 1, 2007 and as 10 percent disabling from March 1, 2007, to include restoration of a 20 percent effective March 1, 2007, and the denial of entitlement to an increased evaluation for left knee disability, rated as 20 percent disabling prior to March 1, 2007 and as 10 percent disabling from March 1, 2007, to include restoration of a 20 percent effective March 1, 2007, to the U.S. Court of Appeals for Veterans Claims (Court).  The Court issued an Order in October 2013, based on a Joint Motion For Partial Remand (Joint Motion), which vacated the March 2013 Board denials of entitlement to an increased evaluation for right and left knee disabilities, rated as 20 percent disabling prior to March 1, 2007 and as 10 percent disabling from March 1, 2007, to include restoration of a 20 percent effective March 1, 2007, and returned the case to the Board.  The other issues denied by the Board were not affected by the October 2013 Court Order.

The Veteran testified at a videoconference hearing before the undersigned in January 2010, and a transcript of the hearing is of record.

A private medical report dated in March 2014 was added to the claims files along with a waiver of RO review.  See 38 C.F.R. § 20.1304 (2013).  
The issue of entitlement to TDIU prior to January 26, 2005 is remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  An April 2005 rating decision granted an increased rating of 20 percent for each knee disability, effective January 26, 2005. 

2.  In a June 2006 rating decision, the RO proposed a reduction in the rating for each of the Veteran's service-connected knee disabilities from 20 percent to 10 percent; the RO notified the Veteran of this proposed action in a June 2006 letter. 

3.  A December 2006 rating decision reduced the 20 percent rating for each knee disability to 10 percent, effective March 1, 2007. 

4.  The Veteran's bilateral knee symptomatology had not improved between VA evaluations in February 2005 and February 2006.

5.  The Veteran has a college education; he last worked full time in approximately March 2000 in retail sales.

6.  The evidence of record demonstrates that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation beginning January 26, 2005.


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 20 percent rating for right knee disability beginning March 1, 2007, have been met; the criteria for a rating in excess of 20 percent for left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.71a, Diagnostic Codes 5010, 5257, 5260, 5261 (2013).

2.  The criteria for restoration of a 20 percent rating for left knee disability beginning March 1, 2007, have been met; the criteria for a rating in excess of 20 percent for left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.71a, Diagnostic Codes 5010, 5257, 5260, 5261 (2013).

3.  The criteria for TDIU beginning on January 26, 2005 have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 3.655, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2013).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in February 2005, prior to adjudication, which informed him of the requirements needed for an increased rating.  The RO sent the Veteran a letter in August 2005, prior to adjudication, which informed him of the requirements needed for a TDIU rating.  The Veteran was also informed in a June 2006 letter about effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In accordance with the requirements of VCAA, the above-noted letters informed the Veteran what evidence and information he was responsible for and the evidence that was considered VA's responsibility.  Additional private evidence was subsequently added to the claims files after the letters.  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Several VA evaluations of the Veteran's knees are on file, with the most recent in April 2011.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The medical findings on the Veteran's knees in April 2011 are also sufficient for rating purposes because these evaluations provide current findings on the Veteran's knees.  Added to the record in March 2014 is a private medical report on the Veteran's employability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion on the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).    The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issues decided herein.  

The Veteran has been given ample opportunity to present evidence and argument in support of his claims, including at his January 2010 videoconference hearing.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  
In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court recently held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  At the January 2010 videoconference hearing, the Veteran's representative and the acting VLJ asked the Veteran questions about the relevant symptomatology for the increased rating and TDIU issues on appeal.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claims.  Additional relevant medical evidence was subsequently obtained.  Therefore, the Board finds that, consistent with Bryant, the acting VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).


Analysis of the Claims

Increased Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), where service connection has already been established, and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  See 38 C.F.R. § 4.14 (2013).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

In the selection of diagnostic codes assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2013).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532 (1993).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2013); see also 38 C.F.R. §§ 4.45, 4.59 (2013). 

Arthritis due to trauma, substantiated by X-ray findings, will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2013). 

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, no added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation will be assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbation.  A 10 percent evaluation will be assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  38 U.S.C.A. § 4 .71a, Diagnostic Code 5003 (2013). 

An August 1993 rating decision granted service connection for chondromalacia patella of each knee and assigned separate 10 percent ratings effective March 1, 1993 under Diagnostic Code 5257.  An April 2005 rating decision granted a 20 percent rating for chondromalacia of the right patella with meniscal tear of the right knee and a 20 percent rating for chondromalacia of the left patella with degenerative changes of the left knee; these grants were effective January 26, 2005.  Increased ratings of 20 percent for each knee were assigned under Diagnostic Code 5257 by this rating decision for moderate recurrent subluxation or lateral instability of the knee based on the Veteran's reports of increased pain and stiffness of the knees that had occurred over the years.

Based on the findings of a VA examination conducted in February 2006, by rating action dated in June 2006, the RO proposed to reduce the 20 percent evaluation assigned for each knee disability to a 10 percent rating because range of motion of each knee on examination in February 2006 was from 0 to 130 degrees, with pain beginning at 130 degrees, and no instability was found.  The Veteran was informed later in June 2006 of the proposed action and of his right to submit evidence showing the change should not be made.  He was given 60 days to submit information.  The proposed reduction was effectuated by a December 2006 rating action.  The 10 percent evaluation assigned for each knee disability was effective March 1, 2007. 

The resolution of the claims for the left and right knee disabilities involves the application of identical law to similar facts.  Therefore, the issues will be handled together for the sake of economy. 

According to the Joint Motion for Partial Remand, the Board did not provide adequate reasons and bases for its determination that the Veteran's disability ratings for his knee disabilities should be reduced.  The Board did not provide an analysis of the reduction issue, as it failed to explain why the evidence of symptoms of instability or subluxation were now required where the Veteran was previously rated as 20 percent disabling in each knee due to pain without active symptoms of instability or subluxation; and the Board failed to explain why a higher rating was not warranted where the Veteran complained of increased knee pain.

Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examination and the 
medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  Ratings on account of diseases subject to temporary or episodic improvement will not be reduced on any one examination except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, though material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. 
§ 3.344(a) (2013). 

The provisions of paragraph (a) apply to ratings which have continued for long periods at the same level (5 years or more).  They do not apply to disabilities which have not become stabilized and are likely to improve.  Reexamination disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.  38 C.F.R. § 3.344(c) (2013). 

The Board notes that the 20 percent rating for each knee was not in effect for more than five years and, therefore, the provisions of 38 C.F.R. § 3.344(a) are not applicable. 

Diagnostic Code 5256 addresses ankylosis of the knee and authorizes ratings from 30 to 60 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2013).

Diagnostic Code 5257 provides ratings for impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2013).

Diagnostic Code 5258 grants a 20 percent evaluation for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2013).

Diagnostic Code 5259 grants a 10 percent evaluation for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2013).

Diagnostic Code 5260, limitation of flexion of the leg, provides a noncompensable rating if flexion is limited to 60 degrees, a 10 percent rating where flexion is limited to 45 degrees, a 20 percent rating where flexion is limited to 30 degrees, and a maximum 30 percent rating if flexion is limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2013).  

Diagnostic Code 5261, limitation of extension, of the leg provides a non-compensable rating if extension is limited to five degrees, a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 percent rating if limited to 30 degrees, and a 50 percent rating if limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261; see also 38 C.F.R. § 4.71, Plate II (2013) (showing normal flexion and extension as between 0 degrees and 140 degrees).  

Under Diagnostic Code 5262, a 40 percent is assigned for nonunion of the tibia and fibula with loose motion and requiring a brace; a 30 percent rating is assigned for malunion with marked knee or ankle disability and a 20 percent is assigned for moderate knee or ankle disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2013).

A January 2005 MRI of the left knee showed degenerative changes.  When seen by VA in February 2005, the Veteran reported that he had difficulty walking up inclines and stairs, that he could not squat, that he could not walk more than a mile without stopping, and that he had daily flare-ups of left knee pain.  He wore knee braces.  There was no incapacitation.  The diagnoses were chondromalacia of both patellae, degenerative joint disease of the left knee, and meniscal tear of the medial aspect of the right knee.

The Veteran complained on VA evaluation in February 2006 of constant bilateral knee pain, worse with activity.  He used a bilateral knee brace, which helped.  He noted that he had worked as a real estate agent until approximately a year prior to the examination, when he quit because of his medical problems, including his knees.  On physical examination, the Veteran complained of bilateral tenderness.  There was no instability.  Range of motion was from 0 to 130 degrees bilaterally, with pain bilaterally at 130 degrees.  There was no additional range of motion loss due to pain, fatigue, weakness, or lack of endurance following repetitive use.  The diagnosis was bilateral internal derangement of the knees, mild to moderate, status post arthroscopic procedure of the right knee.

The Veteran complained on VA evaluation in January 2009 of constant bilateral knee pain.  He used a bilateral knee brace and took hydrocodone, both of which helped.  There was no effect on occupation or activities of daily living except for pain; he avoided exercise and sports.  On physical examination, there was bilateral tenderness but no instability.  Motion was from 0 to 130 degrees bilaterally, with pain bilaterally at 130 degrees.  There was no additional range of motion loss due to pain, fatigue, weakness, or lack of endurance following repetitive use.  The diagnoses were chondromalacia patellae of the right knee with a meniscal tear and chondromalacia patellae of the left knee with meniscal degeneration.  

The Veteran testified at his January 2010 videoconference hearing that he had sharp pain in both knees, level 8 out of 10, with limited motion and loose motion and that his right knee gave out.

VA treatment records for July 2010 reveal some loss of quadriceps muscle tone but intact strength in the upper and lower extremities.  No instability was found.  The impression was osteoarthritis of the knees with cartilage derangement.

The Veteran complained on VA knee evaluation in April 2011 of bilateral pain, giving way, instability, stiffness, weakness, effusion, and inflammation.  He also reported 1-3 episodes a month of dislocation or subluxation and of locking.  He was able to stand for 15-30 minutes and able to walk more than 1/4 mile but less than one mile.  He always wore a knee brace.  Physical examination did not show any objective evidence of edema, effusion, instability, tenderness, redness, heat, abnormal movement, guarding of movement, deformity, malalignment, bony joint enlargement, pain at rest, or weakness.  Bilateral range of motion was from 0 degrees of extension to 90 degrees of flexion.  There was no objective evidence of pain following repetitive motion, and there was no additional limitation of range of motion after repetitive testing.  X-rays of the knees in July 2010 showed bilateral minimal degenerative joint disease.  Bilateral knee arthritis was diagnosed.  The Veteran's knee disability caused a moderate effect on exercise, sports, and recreation and a mild effect on chores, shopping, and traveling.  There was no effect on feeding, bathing, dressing, using the toilet, grooming, and driving.

The Board finds that restoration of a rating of 20 percent is warranted beginning March 1, 2007.  The Veteran was assigned a 20 percent evaluation by rating decision in April 2005, effective on January 26, 2005, the date of claim for increase, based on knee symptomatology on VA evaluation in February 2005, especially increased pain and stiffness, as more nearly approximate to moderate instability or subluxation under Diagnostic Code 5257 even though there was no evidence of instability or subluxation of either knee.  Subsequent VA evaluation in February 2006, January 2009, and April 2011 do not show evidence of improvement, as the Veteran continued to complain of bilateral knee disability, worse with activity, and generally required the use of a knee brace.  A rating in excess of 20 percent is not warranted under Diagnostic Code 5257 at any time during the appeal period because the evidence does not show more than moderate recurrent subluxation or lateral instability.  Additionally, a rating in excess of 20 percent is not warranted for either knee at any time during the appeal period under Diagnostic Codes 5260 or 5261, for loss of motion, as range of motion of the knees throughout the appeal period is at least from 0 to 90 degrees, which would warrant a noncompensable rating under the schedular criteria for loss of motion of the knees.  

As previously noted, when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements and 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The medical evidence does not show knee symptomatology that, based on the factors noted in DeLuca, 38 C.F.R. § 4.40, and 38 C.F.R. § 4.45, more nearly approximates the criteria for an increased evaluation at any time during the appeal because there was no additional limitation of motion of either knee on repetitive testing on VA evaluations in February 2006, January 2009, and April 2011.  
In VAOPGCPREC 23-97, the VA General Counsel concluded that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5010, 5257 (2012).  Although the Veteran is assigned a compensable rating for each knee under the diagnostic code for instability, the rating is based more on complaints of pain and stiffness, as the medical evidence on file does not show chronic knee instability.  See Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994) (Observing that it is the Board's responsibility to evaluate the probative value of all evidence presented).  Consequently, separate compensable evaluations are not warranted for instability and loss of motion of either knee.   

As neither limitation of flexion nor limitation of extension of the left knee is severe enough, by itself, to warrant a compensable evaluation under the rating schedule, a higher rating is also not warranted for either knee disability based on VAOPGCPREC 9-04; 69 Fed. Reg. 59990 (2004), which involves rating compensable limitation of flexion and extension of the leg as separate disabilities under Diagnostic Codes 5260 and 5261.  

Because there is no evidence of ankylosis or malunion of the tibia and fibula, a rating in excess of 20 percent is not warranted under another diagnostic code for the knee.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262.

In this case, the Veteran is competent to report his bilateral knee symptoms, which include pain and loss of motion.  His complaints are also credible to the extent that they reflect pain.  The Veteran's complaints have been considered in the above decision granting restoration of a 20 percent rating for each knee beginning March 1, 2007.  The evidence does not show the severity required for a rating in excess of 20 percent for either knee based on the applicable symptomatology under the applicable rating codes for the knee.   

The Board has also considered whether the Veteran's claims should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2012); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  

However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1). 

In this case, the Board finds that referral for extraschedular consideration is not warranted.  As shown in the above discussion, the Veteran's service-connected knee disabilities have been granted restoration of 20 percent ratings and his current  symptomatology of pain and stiffness are contemplated and reasonably described in the rating schedule.  The Veteran does not have symptoms associated with these disabilities that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  Accordingly, a comparison of the Veteran's symptoms and functional impairment with the schedular criteria does not show that either of the Veteran's knee disabilities presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  

The Board finds that the available schedular evaluations are adequate to rate these disabilities.  In the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore, referral for extraschedular consideration is not warranted.   


TDIU 

The Veteran seeks a TDIU rating because he contends that his service-connected disabilities have prevented him from obtaining and maintaining substantially gainful employment for a number of years.

Total disability is considered to exist when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from securing or following a substantially gainful occupation consistent with his education and occupational experience.  38 C.F.R. § 4.16.  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retention of substantially gainful employment. 38 C.F.R. § 4.16(a).  The relevant issue is not whether the Veteran is unemployed or has difficulty obtaining employment, but whether the Veteran can perform the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

A total disability rating may be assigned, where the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the purposes of determining whether one 60 percent disability or one 40 percent disability exists, the following are considered one disability: 1) disabilities of both upper or lower extremities, including the application of the bilateral factor; 2) disabilities from a common etiology or a single accident; 3) disabilities affecting a single body system; 4) multiple injuries incurred in action; or 5) multiple injuries incurred as a prisoner of war.  38 C.F.R. § 4.16(a).  In this case, the Veteran's service-connected disabilities have met the above requirement since October 2004.

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Relevant evidence on file indicates that the Veteran has completed four years of college.  He last worked full time as a retail salesman in March 2000 and worked part-time in real estate until 2004.  The Veteran met the above rating criteria for TDIU beginning January 26, 2005, at which time he was assigned a 20 percent rating for left elbow disability, a 20 percent rating for right knee disability, a 20 percent rating for left knee disability, a 10 percent rating for left ulnar nerve neuropathy, a 10 percent rating for status-post fracture of the left 2nd, 3rd, and 4th toes, a 10 percent rating for a fungus condition of the feet and groin, and a 0 percent rating for chronic bronchitis with scarring of the left lower lobe; consequently, disabilities of the musculoskeletal system combine to create a greater than 40 percent rating.  His combined rating effective January 26, 2005 was 70 percent, with a bilateral factor of 4.8 percent for Diagnostic Codes 5257, 5284, 7806, and 5257.

Most of the evidence relevant to the severity of the Veteran's service-connected bilateral knee disability has been discussed above.

The veteran testified at his January 2010 videoconference hearing on his work history, including retail sales at Home Depot and Walmart; he had not worked since 2002.

According to a March 2014 Employability Evaluation report from C.K. Wood, Ph.D. a Certified Rehabilitation Counselor and Certified Disability Management Specialist, who had reviewed the Veteran's 3,241 page record and conducted a telephone interview with the Veteran, it is at least as likely as not that the Veteran's service-connected limitations have rendered him unable to secure and follow substantially gainful employment, including sedentary unskilled employment, dating back to when he left his job in 2004.  Dr. Wood's six page report included references to the veteran's relevant medical history.  The medical evidence and findings regarding the symptoms of the Veteran's service-connected disorders, in particular his impairments in standing and ambulating, in combination with consideration of the Veteran's self-reports concerning pain and lack of focus, were noted to be the basis for Dr. Wood's assessment.  In discussing the Veteran's work history, Dr. Wood indicated that the Veteran stopped working full-time in 2000 but continued to work part-time in real estate through December 2003.

For the Veteran to prevail on his claim for TDIU, the record must reflect that he is precluded from securing or following a substantially gainful occupation consistent with his education and occupational experience.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose, 4 Vet. App. at 363.  Advancing age, any impairment caused by conditions that are not service-connected, and prior unemployability status must be disregarded when determining whether a Veteran currently is unemployable.  38 C.F.R. § 4.16(a).  

The Board concludes that the Veteran's service-connected disabilities preclude employment consistent with his education and occupational experience beginning on January 26, 2005, which is the date of claim for TDIU and the date that the Veteran's service-connected disabilities met the requirements of 38 C.F.R. § 4.16(a) for Board consideration of TDIU.  






ORDER

Restoration of a 20 percent rating for right knee disability effective March 1, 2007 is granted, subject to the controlling regulations applicable to the payment of monetary benefits.  

Restoration of a 20 percent rating for left knee disability effective March 1, 2007 is granted, subject to the controlling regulations applicable to the payment of monetary benefits

A rating in excess of 20 percent for right knee disability is denied.  

A rating in excess of 20 percent for left knee disability is denied.

Entitlement to TDIU beginning January 26, 2005 is granted, subject to the controlling regulations applicable to the payment of monetary benefits.


REMAND

TDIU ratings may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2013).  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a) (2013).

Prior to January 26, 2005, the Veteran was service connected for left elbow disability, 20 percent disabling; left ulnar nerve radiculopathy, 10 percent disabling; right knee disability, 10 percent disabling; left knee disability, 10 percent disabling; status-post fracture of the left 2nd, 3rd, and 4th toes, 10 percent disabling; a fungus condition of the feet and groin, 10 percent disabling; and chronic bronchitis with scarring of the left lower lobe, 0 percent disabling.  His combined rating beginning on November 26, 1999 was 60 percent, which included a bilateral factor of 3.4 percent for Diagnostic Codes 5257, 5284, 7806, and 5257.  

Because he did not have a single disability rated at least 60 percent disabling and did not have a combined rating of 70 percent prior to January 26, 2005, the Veteran did not meet the schedular criteria for a total disability rating based on individual unemployability pursuant to 38 C.F.R. § 4.16(a), which means that a total rating could be considered only on an extraschedular basis under section 4.16(b).  Although the Board may not assign an extraschedular rating in the first instance, because the authority for doing so is vested in a particular VA official, the Director of the Compensation and Pension Service, the Board may consider whether remand to the RO for referral to the proper official is warranted.  See 38 C.F.R. § 4.16(b); Bagwell v. Brown, 9 Vet. App. 337 (1996) (holding that the Board is precluded from assigning an extra-schedular rating in the first instance, but the Board is not precluded from considering whether referral to the VA officials is warranted); see also VAOPGCPREC 6-96 (Aug. 16, 1996).

It was noted by Dr. Wood in March 2014 that it was at least as likely as not that the Veteran's service-connected disabilities rendered him unable to secure and follow a substantially gainful occupation dating back to when he left his job in 2004.  Consequently, the issue of entitlement to TDIU based on the provisions of 38 C.F.R. § 4.16(b) prior to January 26, 2005 has been reasonably raised by the record but has not been considered by the appropriate VA official.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Therefore, the case is remanded for the following actions:

1.  Refer the Veteran's claim for a TDIU prior to January 26, 2005 to the Chief Benefits Director of VA's Compensation Service for consideration of entitlement to a TDIU on an extraschedular basis under the provisions of 38 C.F.R. § 4.16(b), to include with consideration of the March 2014 opinion from Dr. Wood.  

2.  Readjudicate the issue of entitlement to TDIU prior to January 26, 2005.  If the issue on appeal remains adverse to the Veteran, the Veteran and his attorney will be provided a Supplemental Statement of the Case, which will include a summary of all pertinent evidence and legal authority, as well as the reasons for the decision.  The Veteran and his attorney will be afforded a reasonable period in which to respond, and the record will then be returned to the Board for further appellate review, as appropriate. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


